UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-2129


JAMAL A. AZEEZ,

                  Plaintiff – Appellant,

          v.

KRISTEN   L.   KELLER,   Assistant   Prosecuting   Attorney;
LAWRENCE   R. FRAIL, Chief Prosecuting Attorney; BRUCE
LAZENBY, Former Prosecuting Attorney; CEDRIC ROBERTSON,
Police Officer; DAVID H. COOK, Police Officer; JOHN
HUTCHINSON, County Judge; JANICE DAVIS, Clerk of Court,

                  Defendants – Appellees,

          and

FRANCIS M. CURNUTTE,      III,   Attorney     at   Law;   BILLY   COLE,
Chief of Police,

                  Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:06-cv-00106)


Submitted:   January 24, 2013                 Decided:    February 25, 2013


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jamal A. Azeez, Appellant Pro Se. Kevin John Robinson, Chip E.
Williams, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Beckley,
West Virginia; Francis M. Curnutte, III, FARMER, CLINE &
CAMPBELL, PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jamal      A.   Azeez   appeals     the    district      court’s     orders

denying relief on his 42 U.S.C. §§               1983, 1985 (2006) complaint

and denying his motion to reconsider.                      We have reviewed the

record     and   Azeez’s       claims     and   find       no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Azeez v. Keller, No. 5:06-cv-00106 (S.D. W. Va. Aug. 6 &

31,   2012).      We    deny   Azeez’s     motion     to    stay    the   appeal    and

dispense     with      oral    argument     because        the    facts   and    legal

contentions      are   adequately       presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           3